Appeal by the defendant from an order of the Supreme Court, Kings County (Guzman, J.), dated June 5, 2014, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
By order dated June 5, 2014, the Supreme Court, after a hearing, designated the defendant a level three sex offender pursuant to Correction Law article 6-C. The defendant appeals.
The Supreme Court did not err in assessing points to the defendant based on his youthful offender adjudication (see People v Scott, 136 AD3d 675 [2016]; People v Francis, 137 AD3d 91 [2016]). Further, the court did not err in assessing points to the defendant based on his sexual misconduct while incarcerated. Moreover, the court properly determined that the defendant was not entitled to a downward departure (see People v Wortham, 119 AD3d 666 [2014]). Accordingly, the court properly designated the defendant a level three sex offender.
Mastro, J.P., Leventhal, Sgroi and Miller, JJ., concur.